DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2022 has been entered.
Claims 1-20 remain pending in his application.
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Golgiri et al. (US Patent Application Publication 2020/0186620 A1) in view of Argenti (US Patent 11,397,823 B1),  Garg et al. (US Patent Application Publication 2018/0063670 A1) and Gattu et al. (US Patent Application Publication 2018/0018161 A1, Gattu hereinafter).
As to claim 1, Golgiri teaches a method, comprising:
receiving, [from a server], a notification of an available software update configured to alter functionality of a transport (e.g. vehicle 102, see e.g.  [0013] - the vehicle computing platform 112 may be configured to monitor for predefined operating conditions experienced by the vehicle 102, each predefined vehicle operating condition being assisted by an upgraded vehicle feature not presently provided by the vehicle 102. Responsive to identifying a predefined operating condition, the vehicle computing platform 112 may be configured to communicate a notification to a user of the vehicle 102 that indicates availability of the vehicle feature that can assist the condition. For example, the vehicle 102 may include hardware capable of providing the upgraded vehicle feature, but the hardware may not be programmed or include the software necessary to provide the upgraded vehicle feature to a user),
[forwarding] a response to accept the altered functionality on the transport for an amount of time (see e.g. [0013] - Responsive to the user of the vehicle 102 subsequently submitting a request to enable the upgraded vehicle feature, the vehicle computing platform 112 may be configured to upgrade components of the vehicle 102 to enable the vehicle 102 to provide the upgraded vehicle feature and Fig.2, 206 and associated text, e.g. [0043] - the vehicle 102 may be upgraded to provide the vehicle feature associated with the identified predefined vehicle operating condition in the feature database 122 for a trial period. Specifically, the vehicle computing platform 112 may be configured to install a software update that causes the vehicle 102, or more particularly the vehicle 102 components, devices, and systems, to provide and/or enable use of the vehicle feature by a user.),
receiving and enabling the software update in a memory of the transport, a transport component assigned to the altered functionality during transport operation for the amount of time (see e.g. [0016] - upgrade components of the vehicle 102 so as to enable the vehicle 102 to provide the new vehicle feature upon request by the vehicle user, [0018], [0043], and [0052] - the vehicle 102 may be upgraded to persistently provide the vehicle feature. Specifically, the vehicle computing platform 112 may be configured to install updates to the vehicle 102 components, devices, and systems implicated by the vehicle feature that cause such vehicle 102 components, devices, and systems to provide the vehicle feature,
enabling a timer for monitoring use of altered functionality by the transport for the amount of time (see e.g. [0047] - the vehicle computing platform 112 may be configured to implement a timer tracking the passage of time from when the vehicle 102 is upgraded to provide the new feature. 

Golgiri does not specifically teach wherein the amount of time is based on one or more profile characteristics of a transport occupant.

In an analogous art of upgrading vehicle functionality, however, Argenti teaches wherein the amount of time is based on one or more profile characteristics of a transport occupant (see Fig.7 and associated text, e.g. col.18 lines 60-62-  the roaming driver profile may store information indicating which feature sets and/or hardware components are enabled for the client' roaming driver profile and col.19 lines 12-33: customer service interface 108 may consult the roaming driver profile registry 704 to determine if client A has been properly authenticated in car 706 and to determine what feature sets are enabled for client A's roaming driver profile. Additionally, customer service interface 108 or roaming driver profile registry 704 may cause hardware communication interface 114 to issue access messages to chipsets associated with relevant hardware components of car 706 to enable the feature sets associated with client A's roaming driver profile while client A is in possession of car 706; client A may release possession of car 706 after driving to work and access to feature sets associated with client A's roaming driver profile may be revoked. For example, the access messages previously sent may grant access for a fixed duration, or for a session period; Alternatively, hardware communication interface 114 may send revocation messages for hardware features previously enabled for client A upon another client taking possession of car 706; other methods may be performed to grant and revoke access to feature sets based on a roaming driver profile).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Golgiri to incorporate/implement the limitations as taught by Argenti in order to provide a more efficient method/system of providing additional features for a device.

Golgiri in view of Argenti does not specifically teach responsive to the altered functionality not being utilized during the amount of time, sending a notification indicating a negative outcome to the server. 

In an analogous art of upgrading software, however, Garg teaches responsive to the altered functionality (e.g. feature) not being utilized during an amount of time, sending a notification indicating a negative outcome (e.g. features are not used) to the server (see e.g. [0056] - Users who have not used the application 116 more than a threshold number of times (e.g., 3 times) within a given time period (e.g., 3 months) may be provided a notification message (e.g., text or e-mail message) that gently reminds them of the application, e.g., a notification messages specifying new or unused features of the application 116, [0058] – When the user 102 stops or does not use the application 102 so frequently (e.g., more than 30 days between usage), a portion of the application 116 may be moved out of cache 112 into less quickly accessible storage of memory 108, e.g., on disk space to make room in cache 112 for more frequently used applications 116. In some examples, this determination of whether to move portions of the application 116 in and out of the cache 112 is made by the application server 202 based on the shared telemetry data 122 indicating how frequently the application 116 is being used and [0075] -some examples run the memory optimizer task 144 on the client devices 100 every night and to check for application usage, and this application usage information is communicated to the application server 202).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Golgiri in view of Argenti to incorporate/implement the limitations as taught by Garg in order to provide a more efficient method of managing mobile applications for the purpose of improving user experience.

Golgiri in view of Argenti and Garg does not specifically teach  receiving, from a server, the notification or forwarding the response to accept. 

In an analogous art of updating software/firmware, however, Gattu teaches receiving, from a server (e.g. service provider 146), a notification of an available software update (See Fig.1 and associated text, e.g. [0021] - A delta package generated at the update generator 140 may be sent to the enterprise devices 100, 102 through a service provider 146 (typically either the OEM that manufactured the enterprise devices 100, 102 or the mobile operator providing wireless communications services to the enterprise devices 100, 102); The service provider 146 may be configured to communicate with the enterprise devices 100, 102 in order to push the delta package Over-the-Air (OTA) to the enterprise devices 100, 102, for installation by the update engines 142, 144, respectively and [0022] - According to push mode, the update engine may be activated when the device receives the push notifications informing of available firmware updates; A push notification may be sent by a push server) and forwarding a response to accept the update (See e.g. [0022] - A push notification may be sent by a push server and may prompt for acceptance of a particular firmware update. The push notification may be sent in response to an update command originating, for example, from the OEM or the operator. In response to acceptance of the particular firmware update indicated in the push notification, the update engine may download the delta package and install the firmware update).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Golgiri in view of Argenti and Garg to incorporate/implement the limitations as taught by Gattu in order to provide a more efficient method/system of testing and updating firmware in devices for the purpose of optimizing performance.

	As to claim 8, the limitations of claim 8 are substantially similar to the limitations of claim 1, and therefore is rejected for the reasons stated above.
	As to claim 15, the limitations of claim 15 are substantially similar to the limitations of claim 1, and therefore is rejected for the reasons stated above.

6.	Claims 2, 3, 5-7, 9, 10, 12-14, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Golgiri et al. (US Patent Application Publication 2020/0186620 A1) in view of Argenti (US Patent 11,397,823 B1),  Garg et al. (US Patent Application Publication 2018/0063670 A1) and Gattu et al. (US Patent Application Publication 2018/0018161 A1, Gattu hereinafter), as applied to claims 1, 8 and 15 above, and further in view of Krishnan et al. (US Patent Application Publication 2020/0183811 A1).
As to claim 2, Golgiri in view of Argenti, Garg and Gattu teaches the limitations of claim 1, but does not specifically teach wherein the notification indicating the negative outcome comprises one or more of a number of other transports that rejected the update, an outcome of a rejection over a period of time, a number of other transports that accepted the update and an outcome of an acceptance over a period of time. 
In an analogous art, however, Krishnan teaches wherein the notification indicating a negative outcome comprises one or more of [a number of other transports that rejected the update, an outcome of the rejection over a period of time, a number of other transports that accepted the update] and an outcome of the acceptance over a period of time (See e.g. [0033] - Customer sentiment 430 may provide another set of metric parameters by which a pilot test can be measured. Customer sentiment 430 may include parameters such as a net promotor score (NPS), emoticon use, survey results, and customer feelings. The net promotor score may be obtained by asking one or more users to provide a rating (e.g., a score) for the software program being tested; pilot testing application may periodically present a survey to each of the users to ask their opinions about the software program being tested. The survey responses may be analyzed to extract verbatim metrics and sentiments based on responses and comments).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Golgiri in view of Argenti, Garg and Gattu to incorporate/implement the limitations as taught by Krishnan in order to provide a more efficient and reliable method of testing software before deployment.

As to claim 3, Krishnan further teaches wherein the amount of time is based on an average time that other transports (e.g. assets) engaged the software update (see e.g. [0045]- The amount of sufficient time may be a maximum amount of time allotted for performing the pilot test. This may be predetermined by the pilot testing application or it may be set by the administer. For example, the application and/or administrator may determine that 10 days is the maximum amount of time needed to run a pilot test on the software program being tested, and may set this amount, for example at step 230 of method 200 and [0056] - the environment can include a plurality of organizations, such as organizations 620, 630 and 640 each of which may include at least one administrator such as administrator 624 utilizing a device 622, administrator 634 utilizing device 632, and administrator 644 utilizing a device 642. As each organization performs pilot testing of one or more software programs, data collected during the pilot tests and associated calculations may be transmitted to a server 650 via one or more networks which may in turn transmit the data to a data store 660 for storage).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Golgiri in view of Argenti, Garg and Gattu to incorporate/implement the limitations as taught by Krishnan in order to provide a more efficient and reliable method of testing software before deployment.

As to claim 5, Golgiri in view of Argenti, Garg and Gattu teaches permanently enabling the altered functionality in the transport (See Golgiri, e.g. Fig.2, 218 and associated text, e.g. [0052]), but does not specifically teach providing an indication of a level of satisfaction before the end of the amount of time.
In an analogous art, however, Krishnan teaches providing an indication of a level of satisfaction before the end of the amount of time (see e.g. [0033] - Customer sentiment 430 may provide another set of metric parameters by which a pilot test can be measured. Customer sentiment 430 may include parameters such as a net promotor score (NPS), emoticon use, survey results, and customer feelings. The net promotor score may be obtained by asking one or more users to provide a rating (e.g., a score) for the software program being tested).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Golgiri in view of Argenti,  Garg and Gattu to incorporate/implement the limitations as taught by Krishnan in order to provide a more efficient and reliable method of testing software before deployment.

As to claim 6, Krishnan further teaches providing an indication of a level of dissatisfaction before the end of the amount of time (see e.g. [0031] - System health metrics 410 may include sudden exits (e.g., ungraceful program exits) such as when the user suddenly exits an application even though he/she is in the middle of performing a task. Such an exit may be an indication of user frustration and/or a problem with the program causing a sudden exit. As a result, such sudden exists may provide an indication of the software program's performance and/or user's satisfaction with the program and [0033] - Customer sentiment 430 may provide another set of metric parameters by which a pilot test can be measured. Customer sentiment 430 may include parameters such as a net promotor score (NPS), emoticon use, survey results, and customer feelings. The net promotor score may be obtained by asking one or more users to provide a rating (e.g., a score) for the software program being tested), requesting a change to the altered functionality and utilizing a level of functionality prior to the altered functionality (See e.g. [0051] - When it is determined, at 370, that the pilot test did not achieve a passing score, method 300 may automatically proceed to stop pilot testing the software program, at 380. In one implementation, the administrator may also be notified at this stage to decide how to further proceed. This may involve uninstalling the software program from the hardware assets or reverting back to a previous version).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Golgiri in view of Argenti, Garg and Gattu to incorporate/implement the limitations as taught by Krishnan in order to provide a more efficient and reliable method of testing software before deployment.

As to claim 7, Krishnan further teaches receiving a notification from a number of transports (e.g. assets) above a threshold indicating satisfaction with tested altered functionality within an amount of time and incorporating the altered functionality into a baseline software release for newly manufactured or updated transports (see e.g. [0033] - Customer sentiment 430 may provide another set of metric parameters by which a pilot test can be measured. Customer sentiment 430 may include parameters such as a net promotor score (NPS), emoticon use, survey results, and customer feelings. The net promotor score may be obtained by asking one or more users to provide a rating (e.g., a score) for the software program being tested, [0050] - When it is determined that the pilot test has receiving a passing score, method 300 may proceed to automatically deploy the software program to a larger group, at 375, in which case, the process may return to step 205 of method 200 for expanding the pilot testing to a larger group; The parameters based on which this decision is made may be set automatically or may be chosen by the administrator. For example, it may be set that when the regression score is above a certain threshold, the program may be deployed to the entire organization).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Golgiri in view of Argenti, Garg and Gattu to incorporate/implement the limitations as taught by Krishnan in order to provide a more efficient and reliable method of testing software before deployment.

As to claim 9, the limitations of claim 9 are substantially similar to the limitations of claim 2, and therefore is rejected for the reasons stated above.
As to claim 10, the limitations of claim 10 are substantially similar to the limitations of claim 3, and therefore is rejected for the reasons stated above.
As to claim 12, the limitations of claim 12 are substantially similar to the limitations of claim 5, and therefore is rejected for the reasons stated above.
As to claim 13, the limitations of claim 13 are substantially similar to the limitations of claim 6, and therefore is rejected for the reasons stated above.
As to claim 14, the limitations of claim 14 are substantially similar to the limitations of claim 7, and therefore is rejected for the reasons stated above.
As to claim 16, the limitations of claim 16 are substantially similar to the limitations of claim 2, and therefore is rejected for the reasons stated above.
As to claim 17, the limitations of claim 17 are substantially similar to the limitations of claim 3, and therefore is rejected for the reasons stated above.
As to claim 19, the limitations of claim 19 are substantially similar to the limitations of claim 5, and therefore is rejected for the reasons stated above.
As to claim 20, the limitations of claim 20 are substantially similar to the limitations of claim 6, and therefore is rejected for the reasons stated above.

7.	Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Golgiri et al. (US Patent Application Publication 2020/0186620 A1) in view of Argenti (US Patent 11,397,823 B1),  Garg et al. (US Patent Application Publication 2018/0063670 A1) and Gattu et al. (US Patent Application Publication 2018/0018161 A1, Gattu hereinafter), as applied to claims 1, 8 and 15 above, and further in view of Gross et al (US Patent Application Publication 2008/0271025 A1).
As to claim 4, Golgiri in view of Argenti, Garg and Gattu teaches transport operation (see Golgiri: e.g. [0039]), but does not specifically teach providing, by the transport, a delta indicating a difference experienced between a pre download result of the software update and a post download result of the software update.
In an analogous art of updating software, however, Gross teaches providing a delta including a difference experienced between a pre download result of the software update and a post download result of the software update (see e.g. [0157] - The user may then install new software or update existing software on the virtual application environment in order to determine its impact on the virtual application environment 330. Once the new software has been installed, the user may reboot the system to determine whether all of the applications and hardware are functioning properly. If any software application or piece of hardware is malfunctioning, the system will determine the cause of the problem and suggest a change to the user. The system will then run tests on the virtual application environment 340, compare the results to tests run on the virtual application environment before the software was installed 350, and create a comprehensive report detailing the changes to system configuration that occur as a result of the installation of new software 360.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Golgiri in view of Argenti, Garg and Gattu to incorporate/implement the limitations as taught by Gross in order to provide a more efficient method of testing and evaluating software updates and other changes for the purpose of determining possible harmful effects and minimizing downtime. 

As to claim 11, the limitations of claim 11 are substantially similar to the limitations of claim 4, and therefore is rejected for the reasons stated above.
As to claim 18, the limitations of claim 18 are substantially similar to the limitations of claim 4, and therefore is rejected for the reasons stated above.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENECA SMITH whose telephone number is (571)270-1651. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENECA SMITH/Examiner, Art Unit 2192                                                                                                                                                                                                        


/S. Sough/SPE, AU 2192/2194